 8:21-cv-00208-RGK-PRSE Doc # 5 Filed: 06/09/21 Page 1 of 3 - Page ID # 28




                 THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,

                  Plaintiff,                         8:21CV208

      vs.
                                                       ORDER
TONY        GREEN,        D.H.H.S.    of
Developmental Disabilities Director for
Nebraska;      COURTNEY        MILLER,
D.H.H.S. of Developmental Disabilities
Deputy Director; TAYLOR DARO,
D.H.H.S. Agency for Developmental
Disabilities Extended Families of
Nebraska; JEVON WOODS, D.H.H.S.
Agency for Developmental Disabilities
Magis; SETH JACKSON, D.H.H.S.
Agency for Developmental Disabilities
Habops      Rehabilitation;   MELISSA
BLAKEMORE, D.H.H.S. Agency for
Developmental Disabilities Austism
Center     of   Nebraska;     CRYSTOL
HOLSTON, D.H.H.S. Agency for
Developmental Disabilities Austim Center
of Nebraska; BRIAN JACKSON, Chief of
Police; LAUREN GAYLORD BAIRED,
Lincoln City Mayor; ONE UNKNOWN
SPECIAL          VICTIMS           UNIT
INVESTIGATOR, TWO STATE OF
NEBRASKA                  COMPLIANCE
INVESTIGATORS FOR DISABILITY
SERVICES            OF         D.H.H.S.,
ARMSTRONG, Lincoln Police Sgt.
Investigator; BRENDA MAE STINSON,
Appointed Legal Guardian; KIM
DUMASS, D.H.H.S. Agency for
Developmental Disabilities Mosaic;
LINCOLN CITY LIBRARY, Bennit
   8:21-cv-00208-RGK-PRSE Doc # 5 Filed: 06/09/21 Page 2 of 3 - Page ID # 29




Martin Downtown Branch;           TWO
UNKNOWN           LINCOLN         CITY
LIBRARY EMPLOYEES,                 ONE
LINCOLN          CITY         LIBRARY
DIRECTOR,        JULIE, Late Name
Unknown of D.H.H.S. Agency for
Developmental Disabilities Extended
Families of Nebraska;        JODIE, of
Extended Families of Nebraska; LONI, of
Extended Families of Nebraska; and LIZ,
Last Name Unknown of D.H.H.S. Agency
for Developmental Disabilities Extended
Familes of Nebraska;

                     Defendants.


       This matter is before the court on Plaintiff’s “Leave to In Forma
Pauperis/Wish to Request Proceed Leave to In Forma Pauperis/Pro Se Prisoner
Indigent Civil Action Claim,” which he included with his Complaint and was
docketed as a motion for leave to proceed in forma pauperis. (Filing 2.) However,
Plaintiff’s motion does not comply with the terms of 28 U.S.C. § 1915, the statute
authorizing proceedings in forma pauperis. See 28 U.S.C. § 1915(a)(1) (requiring
the plaintiff to submit “an affidavit that includes a statement of all assets such
prisoner possesses that the person is unable to pay such fees or give security
therefor”). Plaintiff has the choice of either submitting the $402.00 filing and
administrative fees to the clerk’s office or submitting a request to proceed in forma
pauperis that complies with 28 U.S.C. § 1915.1 Failure to take either action within
30 days will result in the court dismissing this case without further notice to Plaintiff.

      IT IS THEREFORE ORDERED that:
  8:21-cv-00208-RGK-PRSE Doc # 5 Filed: 06/09/21 Page 3 of 3 - Page ID # 30




       1.     Plaintiff’s “Leave to In Forma Pauperis/Wish to Request Proceed
Leave to In Forma Pauperis/Pro Se Prisoner Indigent Civil Action Claim,” construed
as a request to proceed in forma pauperis (Filing 2), is denied without prejudice to
reassertion in a motion to proceed in forma pauperis that complies with 28 U.S.C. §
1915.

      2.      Plaintiff is directed to submit the $402.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

     3.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

      4.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: July 9, 2021: Check for MIFP or
payment.


      Dated this 9th day of June, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
